DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d).  The certified copy of the foreign priority document was made of record in grandparent Application No. 15/030,819 on April 20, 2016.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-24 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1-24: Claim 1 recites the step of “drying a magnesium hydroxide slurry from a first caustic calcined magnesium hydroxide powder having a first surface area.”  Claim 1 is indefinite because it is unclear from the claim language whether the “first surface area” describes (1) the particles of magnesium hydroxide in the magnesium hydroxide slurry, or (2) the particles in the first caustic calcined magnesium hydroxide powder.  For the purpose of further examination, the term “first surface area” in claim 1 is interpreted as describing the particles in the first caustic calcined magnesium hydroxide powder rather than the particles in the magnesium hydroxide 
Considering Claims 6, 7, 12, and 22-24: Dependent claims 6, 7, 12, and 22-24 recite the term “the powder.”  The claims are indefinite because it is unclear whether the term “the powder” refers to the first powder or the second powder of claim 1.
Considering Claims 8 and 9: Dependent claims 8 and 9 recite the term “the slurry.”  The claims are indefinite because it is unclear whether the term “the slurry” refers to the “hydroxide slurry” of claim 1 or to the “magnesium hydroxide slurry” of claim 1.
Considering Claim 16: Claim 16 recites the limitation “the high-solid fraction hydroxide slurry.”  Claim 16 depends from claim 1.  Claim 16 is indefinite because the term “the high-solid fraction hydroxide slurry” does not have antecedent basis in claim 1.
	Claim 16 further recites an apparent viscosity at “a shear rate of preferably of 200 rpm.”  The claim is indefinite because it is unclear whether the preferred limitation is a required limitation or an optional limitation.  For the purpose of further examination, it is interpreted to be an optional limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Pat. 10,358,364 (“the ’364 patent”) in view of Agnieszka Pilarska et al., Synthesis of Magnesium Hydroxides and Its Calcinates By a Precipitation Method with the Use of Magnesium Sulfate and Poly(ethylene glycols), 235 Powder Technology 148 (2013) (“Pilarska”).
Considering Claim 1: Claim 1 of the ’364 patent teaches a process for producing a hydroxide slurry from a calcined carbonate powder.  Claim 2 of the ’364 patent teaches that the powder is calcined magnesite.  The calcined magnesite of the claims of the ’364 patent reads on the calcined magnesium hydroxide of present claim 1.  Specifically, one of ordinary skill in the art would reasonably understand that calcining either magnesite (i.e., magnesium carbonate) or magnesium hydroxide would give rise to magnesium oxide, and thus magnesium oxide could be reasonably referred to as either calcined magnesite or calcined magnesium hydroxide.  Claim 1 of the ’364 patent teaches steps “a” through “e” that substantially correspond to steps “c” through “g” of present claim 1.
Id. 154, second column).
	With respect to the “second surface area is greater than the first surface area” limitation of claim 1, the examiner notes that the term “the first surface area” refers to a powder (the first powder) that is not one of the components used directly in the claimed process.  Instead, step “a” of claim 1 recites that the magnesium hydroxide slurry used in the step is from the first powder.  The broadest reasonable interpretation of this product-by-process language is that the first powder is any powder capable of giving rise to a magnesium hydroxide slurry.  Thus, the first powder necessarily encompasses powders having a surface area that is less than or equal to the second powder of claim 1.  To the extent that this limits the claim scope, the examiner considers it met by the teachings of the claims of the ’364 patent and Pilarska.
Considering Claims 2-24: The dependent claims of the ’364 patent substantially teach the limitations of present dependent claims 2-24.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Pat. 10,800,683 (“the ’683 patent”) in view of Agnieszka Pilarska et al., Synthesis of Magnesium Hydroxides and Its Calcinates By a Precipitation Method with the Use of Magnesium Sulfate and Poly(ethylene glycols), 235 Powder Technology 148 (2013) (“Pilarska”).
Considering Claim 1: Claim 1 of the ’683 patent teaches a process for producing a hydroxide slurry from a calcined hydroxide powder.  Claim 22 of the ’683 patent teaches that the powder is calcined magnesite.  The calcined magnesite of the claims of the ’683 patent reads on the calcined magnesium hydroxide of present claim 1.  Specifically, one 
	The claims of the ’683 patent do not teach steps “a” and “b” of present claim 1, directed to the drying of a magnesium hydroxide slurry and then calcining the dried slurry at a temperature below 600 °C.  However, Pilarska teaches a calcined magnesium hydroxide that is prepared by drying a magnesium hydroxide precipitate and then calcining the dried precipitate at 450 °C.  (Pilarska, 149, paragraph bridging first and second columns).  It would have been obvious to one of ordinary skill in the art to have prepared the calcined hydroxide powder of claim 1 of the ’683 application through the drying and calcining at 450 °C steps taught by Pilarska, and the motivation to have done so would have been, as Pilarska suggest, that this is an optimum temperature for calcination of magnesium hydroxide.  (Id. 154, second column).
	With respect to the “second surface area is greater than the first surface area” limitation of claim 1, the examiner notes that the term “the first surface area” refers to a powder (the first powder) that is not one of the components used directly in the claimed process.  Instead, step “a” of claim 1 recites that the magnesium hydroxide slurry used in the step is from the first powder.  The broadest reasonable interpretation of this product-by-process language is that the first powder is any powder capable of giving rise to a magnesium hydroxide slurry.  Thus, the first powder necessarily encompasses powders having a surface area that is less than or equal to the second powder of claim 1.  To the extent that this limits the claim scope, the examiner considers it met by the teachings of the claims of the ’683 patent and Pilarska.
Considering Claims 2-24: The dependent claims of the ’683 patent substantially teach the limitations of present dependent claims 2-24.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767